VICKERY, P. J.
The Swetland Co. brought action in the Cuyahoga Common Pleas to recover the amount due as rent for a building owned by it which' was occupied by Joseph Miller, upon a year’s lease, and after the expiration of that lease, he held over two months before he vacated the premises. The Company claimed that inasmuch as it was unable to procure another tenant the action was brought for ten months’ rent on the theory that since Miller held over it created a new tenancy for the next year. Judgment was rendered in favor of the Company for the amount sued for.
Error was prosecuted and it was contended by Miller that the court made a wrong application of the law; that the facts showed there had been a new agreement and that the two months’ occupancy was under a new agreement. The Court of Appeals held:
1. Proposition that the tenancy is extended for another year is only prima facie, and if a new agreement could be shown contrary to that, and the holding during the two months was under this new agreement and holding over that tenancy would govern, based on the new contract.
2. The verdict is not so manifestly against the weight of the evidence as to disturb it.
3. The holding over would be under the former tenancy and would extend the time for a year. Judgment affirmed.